DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the processes for forming the metallized layers in claim 22 are distinct from those of claim 7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a surface of the non-metallic spacer component being planar, as recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 9 recites, “wherein one or more of the surface of the non-metallic component and the second surface of the non-metallic spacer component is non-planar.”  However, support cannot be found wherein only one of the surfaces is planar.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-10, 12-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 10 recites the limitations “the first metallic surface” and “the second metallic surface”.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of this examination, these limitations will be interpreted as noted in the rejection.
Claim 12 recites the limitations “the first metallic surface” and “the second metallic surface”.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of this examination, these limitations will be interpreted as noted in the rejection.
Claim 15 recites, “wherein the solder is cohesively bonded to the non-metallic spacer component by one or more of the first metallized tie layer and the second metallized tie layer.”  It is unclear as to how the solder on one side can be cohesively bonded and the other cannot be when both sides are treated equally.
Claim 16, recites “wherein the solder is configured to form an intermetallic without fully dissolving into the solder.”  It is unclear as to what is exactly dissolving into the solder and how either the solder dissolves into itself or how solder forms an intermetallic and then dissolves the intermetallic back into itself.   
The term “low” in claim 21 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, one cannot ascertain the degree to which one must keep the temperature “low” in order to be a low-temperature deposition processes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 9, 12-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Messler “Joining of Materials and Structures - From Pragmatic Process to Enabling Technology” in view of Taniguchi (US 5,084,124) and Miura et al. (US 2011/0233793 A1).
Regarding claim 1, Messler teaches:
A method of manufacture comprising: 
forming a first metallized tie layer on a first surface of a non-metallic spacer component [a surface of a polymer is metallized; pg.724], first surface of the non-metallic spacer component having a complimentary shape to a surface of a first component [since the polymer component is soldered to the surface of metal component they intrinsically have complimentary surfaces]; 
joining the first metallized layer tie layer of the non-metallic spacer component to the first component [the metallized surface of polymer component is soldered to the metal component; pg. 724].
Messler does not teach:  
forming a second metallized tie layer on a second surface of the non-metallic spacer component, the second surface of the non-metallic spacer component facing an opposite direction of a direction of the first surface of the non-metallic spacer component and having a complimentary shape to a surface of a second component;

forming a second metallic layer directly on the surface of the second component, the second metallic layer covering the entire surface of the second component and having a different composition than the second component,
joining to the first metallic layer of the first component; and 
joining the second metallized tie layer of the non-metallic spacer component to the second metallic layer of the second component. 
Concerning the metallizing and joining:
Taniguchi teaches a laminate with spacer polyimide film (1), which is configured to join and support Cu foils (4) by being sandwiched between them and wherein the foils and film are adhesively bonded; 2:50-51, 3:24-51, 4:18-26, and figure 1.  
Messler teaches that adhesive bonding and soldering of polymers to metals are known alternatives; pg. 723.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the soldering method of Messler could be used on articles like that of Taniguchi because soldering and adhesive bonding are known alternatives, minus any unexpected results.  Additionally, one would have been motivated to do so due to concerns about the operating environment or the desire to form a metallurgical bond.  In doing so, first and second metallized layers would be formed on opposite sides of film (1) and then soldered to Cu foils (4).  Furthermore, the claim would have been obvious because a particular 
Concerning the metallic layer:
Miura teaches Ni barrier metal layer (9) inhibits diffusion of Cu pad (4) into solder connecting part (6) and therefore improves the controllability of the Cu concentration of solder connecting part (6); 0039.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a Ni barrier layer into the prior art process in order to prevent the diffusion of Cu foils (4) into the solder.  In order to do so, the foils must be coated/plated with the Ni barrier layer on the side that is in contact with the solder.  Note that it would have been painfully obvious to one of ordinary skill in the art before the effective filing date of the invention to cover the entire surface of the Cu foils that is to be soldered in order to fully prevent the diffusion of solder.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the combined prior art references above, is identical to the claimed process it is the examiner’s position that the prior art process 
Regarding claim 2, Messler teaches:
wherein the non-metallic component is one of a group consisting of: 
a polymeric component [polymer component; pg. 724; this is also met by the polyimide of Taniguchi]; a ceramic component; a ceramic-polymer composite component; and a resin plastic injection molded component.
Regarding claims 7 and 21, Messler teaches:
wherein forming the first metallized tie layer and forming the second metallized tie layer includes one or more of: electroplating; electroless plating; vacuum deposition; sputtering of a metal including one or more of Ti, Cr, Ta, Ru, NiChrome and NiV; and vapor deposition [vapor deposition; pg. 724]; and
wherein forming the first metallized tie layer on the first surface of a non-metallic spacer component includes one or more low-temperature deposition processes including one or more of sputtering and plating [note that vapor deposition is a plating process].  
Regarding claim 9, Messler teaches:
wherein one or more of the surface of the non-metallic component and the second surface of the non-metallic spacer component is non-planar [see figure 5.9].
Taniguchi teaches film (1) is flexible; see title, so when bent it is non-planar.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to join any shape, type, and/or polymer in order to achieve Note that the applicant has offered no critically to the shape of the workpieces.  
Regarding claims 12, 13 and 15, Messler teaches:
wherein the joining is done using reflow of tin based solder [Sn-Pb solder is an explicitly noted option].  
Messler does not teach:
the first metallized tie layer is joined to the first metallic surface and the second metallized tie layer is joined to the second metallized surface;  
wherein the solder is bonded to the first metallized layer and the second metallized tie layer; and 
wherein the solder is cohesively bonded to the non-metallic spacer component by one or more of the first metallized tie layer and the second metallized tie layer.
However, using the Messler solder in the prior art process of claim 1 would result in these limitations.  
Regarding claims 14 and 16, Messler teaches:
wherein the solder includes one or more of Cu, Au, Ag, Ni, Ru, Cd, Sn, Rd, Brass and Pb [Sn-Pb solder is an explicitly noted option]; and
wherein the solder is configured to form an intermetallic without fully dissolving into the solder.
The Pb of Messler addresses the intermetallic limitation since according to the claim 14 the Pb and Sn are solders.
Regarding claim 17,
[the examiner notes that Pb and Sn can be electroplated]. 
Regarding claim 18, Messler teaches:
wherein one of more of the first and the second component is a metal component [pg. 722-724; this is also met by the metal foil of Taniguchi].
Claims 1, 2, 7, 9, 12-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 5,084,124) in view of Messler “Joining of Materials and Structures - From Pragmatic Process to Enabling Technology” and Miura et al. (US 2011/0233793 A1).
Regarding claim 1, Taniguchi teaches:
A method of manufacture comprising: 
a first surface of a non-metallic spacer component [polyimide film (1) has two surfaces; 2:50-51, 3:24-51, 4:18-26, and figure 1], the first surface of the non-metallic spacer component having a complimentary shape to a surface of a first component [Cu foil (4); see figure 1];
the second surface of the non-metallic spacer component facing an opposite direction of a direction of the first surface of the non-metallic spacer component and having a complimentary shape to a surface of a second component [a surface of film (1) that supports another Cu foil (4); 2:49-51]
Taniguchi does not teach:  
forming a first metallized tie layer on the first surface of the non-metallic spacer component;
forming a second metallized tie layer on the second surface of the non-metallic spacer component;

forming a second metallic layer directly on the surface of the second component, the second metallic layer covering the entire surface of the second component and having a different composition than the second component;
joining the first metallized tie layer of the non-metallic spacer component to the first metallic layer of the first component; and 
joining the second metallized tie layer of the non-metallic spacer component to the second metallic layer of the second component. 
Concerning the metallizing and joining:
Messler teaches that adhesive bonding and soldering of polymers to metals are known alternatives wherein the polymer is metallized via vapor deposition prior to placing solder, such as Sn-Pb, and reflowing; pg. 723-724.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the adhesive bonding of Taniguchi with the soldering of Messler because they are known alternatives, minus any unexpected results.  Additionally, one would have been motivated to do so due to concerns about the operating environment or the desire to form a metallurgical bond.  In doing so, first and second metallized layers would be formed on opposite sides of film (1) and then soldered to Cu foils (4).  Furthermore, the claim would have been obvious because a particular technique, i.e. “soldering metallized polymers”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the 
Concerning the metallic layers:
Miura teaches Ni barrier metal layer (9) inhibits diffusion of Cu pad (4) into solder connecting part (6) and therefore improves the controllability of the Cu concentration of solder connecting part (6); 0039.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a Ni barrier layer into Taniguchi in order to prevent the diffusion of Cu foils (4) into the solder.  In order to do so, the foils must be coated/plated with the Ni barrier layer on the side that is in contact with the solder.  Note that it would have been painfully obvious to one of ordinary skill in the art before the effective filing date of the invention to cover the entire surface of the Cu foils that is to be soldered in order to fully prevent the diffusion of solder.
Regarding claim 2, Taniguchi teaches:
wherein the non-metallic component is one of a group consisting of: 
a polymeric component [polyimide film (1)]; a ceramic component; a ceramic-polymer composite component; and a resin plastic injection molded component.
Regarding claims 7 and 21, Taniguchi does not teach:

wherein forming the first metallized tie layer on the first surface of a non-metallic spacer component includes one or more low-temperature deposition processes including one or more of sputtering and plating [note that vapor deposition is a plating process].
However, this is addressed by the incorporation of Messler as noted in the rejection of claim 1.
Regarding claim 9, Taniguchi teaches:
wherein one or more of the first surface of the non-metallic spacer component and the second surface of the non-metallic spacer component is non-planar [film (1) is flexible; title, so it is inherently non-planar when bent].
Additionally, Messler teaches a non-metallic 3D surface in figure 15.9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to join any shape, type, and/or polymer in order to achieve the desired structure, minus any unexpected results. Note that the applicant has offered no critically to the shape of the workpieces.  
Regarding claim 12-16, Taniguchi does not teach:
wherein joining the first metallized tie layer to the first metallic layer and the joining of the second metallized tie layer to the second metallic layer is done using reflow of tin based solder;

wherein the solder includes one or more of Cu, Au, Ag, Ni, Ru, Cd, Sn, Rd, Brass and Pb;
wherein the solder is cohesively bonded to the non-metallic spacer component by one or more of the first metallized tie layer and the second metallized tie layer;
wherein the solder is configured to form an intermetallic without fully dissolving into the solder; 
These limitations are met by the incorporation of Messler as noted in the rejection of claim 1.
Regarding claim 17, Taniguchi does not teach:
wherein the solder is configured to be electroplated to one or more of the first metallic layer and the second metallic layer [the examiner notes that Pb and Sn of Messler can be electroplated]. 
Regarding claim 18, Taniguchi teaches:
wherein one of more of the first component and the second component is a metal component [Cu foils (4)].
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Messler “Joining of Materials and Structures - From Pragmatic Process to Enabling Technology” in view of Taniguchi (US 5,084,124) and Miura et al. (US 2011/0233793 A1) or Taniguchi (US 5,084,124) in view of Messler “Joining of Materials and Structures - From Pragmatic Process to Enabling Technology” and Miura et al. (US 2011/0233793 A1) as applied to claim 1 above, and further in view of Rucker et al. (US 4,310,823).
Regarding claims 8 and 10, neither Messler nor Taniguchi teach:
modifying one or more of the first surface of the non-metallic spacer component and the second surface of the non-metallic spacer component prior to forming one or more of the first metallized tie layer and the second metallized tie layer by one or more of: 
an ion source containing at least one of oxygen and argon; and 
a plasma source containing at least one of oxygen and argon; or
bonding or adhering a gold layer on one or more of the first metallized tie layer and the second metallized tie layer prior to joining the first metallized tie layer to the first metallic layer and joining the second metallized tie layer to the second metallic layer. 
Rucker teaches soldering polyimide carrier (1) to a metal surface by metallizing the carrier wherein the metallization process comprises exposing the carrier to glow discharging in an Ar atmosphere, applying a Ni/Cr first layer by vaporization, a Ni second layer by vaporization, and an Au third layer by vaporization; 2:35-65 and figure.
Since Messler is silent as to how one performs metallization it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to Rucker and incorporate the teachings of Rucker in order to do so.  
Claims 1, 2, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US 6,334,860 B1) in view of Azom.com “Metallisation of Ceramics and Vacuum Seals” (referred henceforth as Azom1), Azom.com “Medical Applications of Stainless Steel 304 (UNS S30400)” (referred henceforth as Azom2), and Konishi et al. (US 2012/0218649 A1).
Regarding claim 1, Dorn teaches:
A method of manufacture comprising: 
[ceramic insulator element (34); figures 2 and 3], the first surface of the non-metallic spacer component having a complimentary shape to a surface of a first component [insulator element surface that compliments metallic base (30)];
a second surface of a non-metallic spacer component [ceramic insulator element (34); figures 2 and 3] facing an opposite direction of a first surface of the non-metallic spacer component having a complimentary shape to a surface of a second component [insulator element surface that compliments conductive element (38)];
Dorn does not teach:
forming a first metallized tie layer on the first surface of a non-metallic spacer component;
forming a second metallized tie layer on the second surface of the non-metallic spacer component; 
forming a first metallic layer directly on the surface of the first component, the first metallic layer covering the entire surface of the first component and having a different composition than the first component; 
forming a second metallic layer directly on the surface of the second component, the second metallic layer covering the entire surface of the second component and having a different composition than the second component;
joining the first metallized tie layer of the non-metallic spacer component to the first metallic layer of the first component; and 

Concerning the metallized tie layers:
Azom 1 teaches that it is known to join ceramics and metals via metallization because it is better than adhesive bonding and mechanical fastening, and metallization is known to be used in medical instruments.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to metallize the surfaces of ceramic insulator element (34) that contact metallic base (30) and conductive element (38) in order to be able to join via brazing/soldering which has known advantages over adhesive bonding and mechanical fastening. 
Concerning the metallic layers being different:  
Note that Dorn does not state what metal components (30, 38) are made of.  
Azom 2 teaches stainless steel is used in medical devices for a number of reasons like, diverse applications, rust proof, high corrosion resistance, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make components (30, 38) from stainless steel for any of the reasons taught by Azom2
Now since the surfaces to be brazed/soldered are made of stainless steel, it is extremely well-known in the art that stainless steel is difficult to braze/solder.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the surface of the stainless steel components with nickel in order to improve the wetting properties of the surfaces of the components for soldering/brazing.  
Regarding claim 2, Dorn teaches:
wherein the non-metallic spacer component is one of a group consisting of: a polymeric component; a ceramic component [ceramic insulator element (34); 5:20-23]; a ceramic-polymer composite component; and a resin plastic injection molded component.
Regarding claim 9, Dorn teaches:
wherein one or more of the first surface of the non-metallic spacer component and the second surface of the non-metallic spacer component is non-planar [see figure 3].
Regarding claim 18, Dorn teaches:
wherein one or more of the first component and the second component is a metal component [5:36-37].
Claims 7, 10, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US 6,334,860 B1) in view of Azom.com “Metallisation of Ceramics and Vacuum Seals” (referred henceforth as Azom1), Azom.com “Medical Applications of Stainless Steel 304 (UNS S30400)” (referred henceforth as Azom2), and Konishi et al. (US 2012/0218649 A1) as applied to claim 1 above, and further in view of Yamakawa et al. (US 5,190,601).
Regarding claims 7, 10, and 21, Dorn does not teach:

bonding or adhering a gold layer on one or more of the first metallized tie layer and the second metallized tie layer prior to joining the first metallized tie layer to the first metallic layer and joining the second metallized tie layer to the second metallic layer; or
wherein forming the first metallized tie layer on the first surface of a non-metallic spacer component includes one or more low-temperature deposition processes including one or more of sputtering and plating.
Yamakawa teaches metallizing ceramic (11) wherein metallized layer (12) is applied by vapor deposition, ion plating, sputtering or the like, Au layer (14) is plated/adhered over layer (12) prior to soldering; 1:36-37, 2:40-60, and figure 2E.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the metallized layer as taught by Yamakawa in order to be able to do so, minus any unexpected results.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the Au layer as taught by Yamakawa in order to prevent oxidation and/or to form a superior bond.   
Regarding claims 12-16, Dorn does not teach:
wherein joining the first metallized tie layer to the first metallic layer and the joining of the second metallized tie layer to the second metallic layer is done using reflow of tin based solder;

wherein the solder includes one or more of Cu, Au, Ag, Ni, Ru, Cd, Sn, Rd, Brass and Pb;
wherein the solder is cohesively bonded to the non-metallic spacer component by one or more of the first metallized tie layer and the second metallized tie layer; and
wherein the solder is configured to form an intermetallic without fully dissolving into the solder. 
Concerning the tin based solder:
The examiner notes that Sn based solders are extremely well-known since not only can they be bought readily online but there are various Sn based alloy solders to choose from.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Yamakawa teaches the metallized layer is soldered; 1:35-37.  
While Azom1 teaches only brazing the metallized layer one of ordinary skill in the art at the time of filing would understand that one could also solder the metallized layer since there is no fundamental difference between brazing and soldering other than brazing is performed above the arbitrarily selected temperature 450°C and soldering is below this.  
That being said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use solder since it requires less heat, or due to cost, familiarity, available equipment, and/or availability.  Additionally, one would have been 
Regarding claim 17, Dorn does not teach:
wherein the solder is configured to be electroplated to one or more of the first metallic layer and the second metallic layer. 
However, this claim is addressed by the incorporation of a Sn based solder in the rejection of claims 12-16 since according to the claim 14 Sn is a metal that is acceptable for the claimed process.
Claims 1, 2, 7, 9, 12-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US 6,334,860 B1) in view of Odom (US 2006/0064086 A1), Messler “Joining of Materials and Structures - From Pragmatic Process to Enabling Technology”, Azom.com “Medical Applications of Stainless Steel 304 (UNS S30400)” (referred henceforth as Azom2), and Konishi et al. (US 2012/0218649 A1).
Regarding claim 1, Dorn teaches:
A method of manufacture comprising: 
a first surface of a non-metallic spacer component [ceramic insulator element (34); figures 2 and 3], the first surface of the non-metallic spacer component having a complimentary shape to a surface of a first component [element surface that compliments metallic base (30)];
a second surface of a non-metallic spacer component [ceramic insulator element (34); figures 2 and 3] facing an opposite direction of a first surface of the non-metallic spacer component having a complimentary shape to a surface of a second component [element surface that compliments conductive element (38)];

forming a first metallized tie layer on the first surface of a non-metallic spacer component;
forming a second metallized tie layer on the second surface of the non-metallic spacer component; 
forming a first metallic layer directly on the surface of the first component, the first metallic layer covering the entire surface of the first component and having a different composition than the first component; 
forming a second metallic layer directly on the surface of the second component, the second metallic layer covering the entire surface of the second component and having a different composition than the second component;
joining the first metallized tie layer of the non-metallic spacer component to the first metallic layer of the first component; and 
joining the second metallized tie layer of the non-metallic spacer component to the second metallic layer of the second component. 
Concerning the spacer component being a polymeric component: 
Odom teaches that non-conductive polymers such as, nylons, syndiotactic polystryrenes, Polybutylene Terephthalate (PBT), Polycarbonate (PC), Acrylonitrile Butadiene Styrene (ABS), Polyphthalamide (PPA), Polymide, Polyethylene Terephthalate (PET), Polyamide-imide (PAI), Acrylic (PMMA), Polystyrene (PS and HIPS), Polyether Sulfone (PES), Aliphatic Polyketone, Acetal (POM) Copolymer, Polyurethane (PU and TPU), Nylon with Polyphenylene-oxide dispersion and Acrylonitrile Styrene Acrylate, can be substituted for ceramics, 0051.

Concerning the metallizing of a polymer and tie layers:
Messler teaches that adhesive bonding and soldering of polymers to metals are known alternatives wherein the polymer is metallized via vapor deposition prior to placing solder, such as Sn-Pb, and reflowing; pg. 723-724.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the adhesive bonding of Dorn with the soldering of Messler because they are known alternatives, minus any unexpected results.  Additionally, one would have been motivated to do so due to concerns about the operating environment or the desire to form a metallurgical bond.  In doing so, first and second metallized layers would be formed on opposite sides of insulator element and then soldered to components (30, 38).  Furthermore, the claim would have been obvious because a particular technique, i.e. “soldering metallized polymers”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Concerning the metallic layers being different:  
Note that Dorn does not state what metal components (30, 38) are made of.  
Azom teaches stainless steel is used in medical devices for a number of reasons like, diverse applications, rust proof, high corrosion resistance, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make components (30, 38) from stainless steel for any of the reasons taught by Azom2.
Now since the surfaces to be brazed/soldered are made of stainless steel, it is extremely well-known in the art that stainless steel is difficult to solder.  
Konishi teaches nickel plating stainless steel in order to improve the wetting properties; 0118.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the surface of the stainless steel components with nickel in order to improve the wetting properties of the surfaces of the components.  
Regarding claim 2, the incorporation of Odom in claim 1 meets the polymeric limitation:
wherein the non-metallic spacer component is one of a group consisting of: a polymeric component; a ceramic component; a ceramic-polymer composite component; and a resin plastic injection molded component.
Regarding claims 7 and 21, Dorn does not teach:
wherein forming the first metallized tie layer and the second metallized tie layer includes one or more of: electroplating; electroless plating; vacuum deposition; sputtering of a metal including one or more of Ti, Cr, Ta, Ru, NiChrome and NiV; and vapor deposition; or
[note that vapor deposition is a plating process].
However, this is addressed by the incorporation of Messler as noted in the rejection of claim 1.
Regarding claim 9, Dorn teaches:
wherein one or more of the first surface of the non-metallic spacer component and the second surface of the non-metallic spacer component is non-planar [see figure 3].
Regarding claim 12-16, Dorn does not teach:
wherein joining the first metallized tie layer to the first metallic layer and the joining of the second metallized tie layer to the second metallic layer is done using reflow of tin based solder;
wherein the solder is bonded to the first metallized tie layer and the second metallized tie layer; 
wherein the solder includes one or more of Cu, Au, Ag, Ni, Ru, Cd, Sn, Rd, Brass and Pb;
wherein the solder is cohesively bonded to the non-metallic spacer component by one or more of the first metallized tie layer and the second metallized tie layer; and
wherein the solder is configured to form an intermetallic without fully dissolving into the solder. 
However, these limitations are addressed by the incorporation of Messler as noted in the rejection of claim 1 since according to the claim 14 Pb and Sn are a solder.
Regarding claim 17, Dorn does not teach:
[the examiner notes that Pb and Sn of Messler can be electroplated]. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US 6,334,860 B1) in view of Odom (US 2006/0064086 A1), Messler “Joining of Materials and Structures - From Pragmatic Process to Enabling Technology”, Azom.com “Medical Applications of Stainless Steel 304 (UNS S30400)” (referred henceforth as Azom2), and Konishi et al. (US 2012/0218649 A1) as applied to claim 1 above, and further in view of Rucker et al. (US 4,310,823).
Regarding claims 8 and 10, Dorn does not teach:
modifying one or more of the first surface of the non-metallic spacer component and the second surface of the non-metallic spacer component prior to forming one or more of the first metallized tie layer and the second metallized tie layer by one or more of: 
an ion source containing at least one of oxygen and argon; and 
a plasma source containing at least one of oxygen and argon; or
bonding or adhering a gold layer on one or more of the first metallized tie layer and the second metallized tie layer prior to joining the first metallized tie layer to the first metallic layer and joining the second metallized tie layer to the second metallic layer. 
Rucker teaches soldering polyimide carrier (1) to a metal surface by metallizing the carrier wherein the metallization process comprises exposing the carrier to glow discharging in an Ar atmosphere, applying a Ni/Cr first layer by vaporization, a Ni second layer by vaporization, and an Au third layer by vaporization; 2:35-65 and figure.

Rucker teaches soldering polymer carrier (1) to a metal surface by metallizing the carrier wherein the metallization process comprises exposing the carrier to glow discharging in an Ar atmosphere, applying a Ni/Cr first layer by vaporization, a Ni second layer by vaporization, and an Au third layer by vaporization; 2:35-65 and figure.
Since Messler is silent as to how one performs metallization it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to Rucker and incorporate the teachings of Rucker in order to do so.  

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the applied art is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner would first like to point out that the claims are drawn to using metallization to solder materials that are not traditionally solderable/difficult to solder.   Claim 1 is so vastly broad and vague the examiner is able to apply numerous references and combinations to meet the limitations.  Since at least claim 1 requires no specific materials and there is no criticality to the structure, it is extremely generic making it overwhelmingly broad and vague, to which the examiner is able to apply numerous references and combinations to meet the limitations.  Thus, one of ordinary skill in the art referring to the applied references and those cited would easily appreciate that at least claim 1 is nothing more than a generic claim of well-known metallization practices.  Therefore, there is absolutely no hindsight reasoning since the art being applied is well-known knowledge in the art of metallization and soldering.  Furthermore, this point is driven home by the examiner’s response to the applicant’s repetitive non-analogous piecemeal attacks of the applied art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case of the rejections based on Messler, Taniguchi, and Miura, the applicant attacks each one for not teaching what they are relied upon.  So while Taniguchi is drawn to adhesive bonding he does not rule out the option of soldering via metallization which is taught by Messler as an alternative.  Miura is simply 
The applicant repeats this piecemeal analysis when arguing against Rucker.  Note that Rucker simply teaches a method of how to metallize a polymeric component so that it may be soldered.  Thus, one concerned with the chemistry/metallurgy of how to metallize a polymer surface would find Rucker to be very analogous and pertinent art.      
The applicant again repeats this piecemeal analysis when arguing against Azom 1.  Azom 1 is simply used to teach what is already extremely well-known in the art, note that the applicant never argues metallization can be used to join ceramics or that is known to be used in medical instruments.  The fact that the applicant attacks Azom 1 for teaching the brazing of non-medical instruments further provides proof that these arguments are not directed to the metallurgical process of metallizing and that every noted difference is being argued in a vacuum.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose to brazing or soldering based on the workpieces at hand.  Even if one chose brazing, there is no reason why one has to choose the high melting braze taught by Azom when other lower melting point brazes are available.  Additionally, claim 1 is not limited to solder nor does it exclude any of the components applied in the rejections.  As for Azom 1 not being compatible with Dorn, how are the ideas of brazing ceramics via 
Again the applicant repeats this piecemeal analysis when arguing against Azom 2 and Odom by pointing the differences while ignoring what they were relied upon to teach.  
In order to hopefully further prosecution the examiner has included two references that teach the basic concepts the applicant is claiming/disclosing, soldering stainless steel; see Scheiner, and metallizing polymers, Tuszynski.  Also, the application of these and other referenced principles is at best engineering.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735    

/ERIN B SAAD/Primary Examiner, Art Unit 1735